                                   Case 8:19-bk-03138-MGW                                              Doc 62                Filed 05/01/19                         Page 1 of 57
 Fill in this information to identify the case:

 Debtor name            Barker Boatworks, LLC

 United States Bankruptcy Court for the:                       MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number (if known)               8:19-bk-3138-MGW
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $          217,544.76

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        1,138,786.79

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        1,356,331.55


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $          788,482.44


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $        3,413,370.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$          647,226.56


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          4,849,079.00




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
                              Case 8:19-bk-03138-MGW                         Doc 62      Filed 05/01/19            Page 2 of 57
 Fill in this information to identify the case:

 Debtor name          Barker Boatworks, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number (if known)         8:19-bk-3138-MGW
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Bank of America                                        Checking                                                                 $4,697.55



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                     $4,697.55
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Benderson ($5,000) and Rivolta ($10,000) deposits                                                                             $15,000.00




            7.2.     Utility Security Deposit (as of Nov 2018)                                                                                       $1,268.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                              Case 8:19-bk-03138-MGW                            Doc 62      Filed 05/01/19       Page 3 of 57

 Debtor         Barker Boatworks, LLC                                                            Case number (If known) 8:19-bk-3138-MGW
                Name



 9.         Total of Part 2.                                                                                                          $16,268.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

       No.   Go to Part 4.
       Yes Fill in the information below.

 Part 4:        Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No. Go to Part 6.
       Yes Fill in the information below.
            General description                       Date of the last           Net book value of     Valuation method used    Current value of
                                                      physical inventory         debtor's interest     for current value        debtor's interest
                                                                                 (Where available)

 19.        Raw materials
            Raw materials (parts)                                                         Unknown                                           Unknown



 20.        Work in progress
            Work in Process - see
            attached                                                                      Unknown                                          $81,000.00



 21.        Finished goods, including goods held for resale

 22.        Other inventory or supplies
            Boat Molds - see
            attached                                                                      Unknown                                        $850,000.00




 23.        Total of Part 5.                                                                                                         $931,000.00
            Add lines 19 through 22. Copy the total to line 84.

 24.        Is any of the property listed in Part 5 perishable?
             No
             Yes
 25.        Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value                                        Valuation method                      Current Value

 26.        Has any of the property listed in Part 5 been appraised by a professional within the last year?
             No
             Yes

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                              Case 8:19-bk-03138-MGW                         Doc 62      Filed 05/01/19          Page 4 of 57

 Debtor         Barker Boatworks, LLC                                                         Case number (If known) 8:19-bk-3138-MGW
                Name

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Office Furniture (Nov 2018 balance sheet)                                   Unknown                                            $14,919.24



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers, etc. (Nov 2018 balance sheet)                                    Unknown                                              $5,226.95


           Software (Nov 2018 balance sheet)                                           Unknown                                              $2,000.05



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $22,146.24
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2014 Ford F-250 Truck                                             Unknown                                            $20,000.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                              Case 8:19-bk-03138-MGW                          Doc 62      Filed 05/01/19         Page 5 of 57

 Debtor         Barker Boatworks, LLC                                                          Case number (If known) 8:19-bk-3138-MGW
                Name

           47.2.     2014 Ford F-150 Truck                                              Unknown                                          $13,000.00


           47.3.     Show trailer (Nov 2018 balance sheet)                              Unknown                                           $5,500.00


           47.4.     2003 Ford Cargo Van                                                Unknown                                           $3,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels
           48.1. Ameratrail Trailers (2)                                       Unknown                                                   $10,000.00



 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Machinery and Equipment - see attached                                       Unknown                                        $113,175.00



 51.       Total of Part 8.                                                                                                        $164,675.00
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and           Net book value of     Valuation method used   Current value of
           property                                       extent of            debtor's interest     for current value       debtor's interest
           Include street address or other                debtor's interest    (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Lease of office and
                     showroom located at
                     7910 25th Court E.,
                     #115, Sarasota,
                     Florida                                                                 $0.00                                               $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                              Case 8:19-bk-03138-MGW                         Doc 62      Filed 05/01/19          Page 6 of 57

 Debtor         Barker Boatworks, LLC                                                         Case number (If known) 8:19-bk-3138-MGW
                Name

            55.2.    Lease of
                     manufacturing/assem
                     bly and rigging
                     facility located at
                     2188 51st St.,
                     Sarasota, Florida                                                      $0.00                                                 $0.00


            55.3.    Leasehold
                     improvements (Nov
                     2018 balance sheet) -
                     7910 25th Court E.,
                     #115, Sarasota,
                     Florida                                                           Unknown                                           $217,544.76




 56.        Total of Part 9.                                                                                                          $217,544.76
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of        Valuation method used    Current value of
                                                                              debtor's interest        for current value        debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites

 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property
            Michael Peters Yacht Design Contract for
            Design #424 (26' Fout) and
            Michael Peters Yacht Design Contract for
            Design #456 (40' Sportfish Catamaran)                                      Unknown                                              Unknown



 65.        Goodwill

 66.        Total of Part 10.                                                                                                                  $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                              Case 8:19-bk-03138-MGW                         Doc 62       Filed 05/01/19          Page 7 of 57

 Debtor         Barker Boatworks, LLC                                                         Case number (If known) 8:19-bk-3138-MGW
                Name



 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                                   Current value of
                                                                                                                                   debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
                                                                               5,300.00 -                             5,300.00 =
            Employee loan (as of Nov 2018)                            Total face amount     doubtful or uncollectible amount                         $0.00



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)
            Litigation filed against YellowFin Yachts, LLC in
            Manatee County Circuit Court, Case No. 2016-CA-355                                                                                 Unknown
            Nature of claim
            Amount requested



 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership

            See attached




 78.        Total of Part 11.                                                                                                                     $0.00
            Add lines 71 through 77. Copy the total to line 90.

 79.        Has any of the property listed in Part 11 been appraised by a professional within the last year?
             No
             Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                Case 8:19-bk-03138-MGW                                     Doc 62             Filed 05/01/19              Page 8 of 57

 Debtor          Barker Boatworks, LLC                                                                               Case number (If known) 8:19-bk-3138-MGW
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $4,697.55

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $16,268.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $931,000.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $22,146.24

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $164,675.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                        $217,544.76

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,138,786.79            + 91b.              $217,544.76


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,356,331.55




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                  Case 8:19-bk-03138-MGW        Doc 62     Filed 05/01/19     Page 9 of 57

In re   Barker Boatworks, LLC                                               Case No.   8:19-bk-3138-MGW
                                                    Debtor(s)



                                        SCHEDULE A/B - PROPERTY

                                            #19, 20, 22, and 50


                                ASSET                                 VALUE
              Boat Molds
              26 Hull Mold on Hudson Air Turner
              26 Hull Mold on Hudson Air Turner
              26 Bay deck Mold
              26 Open Liner Mold
              26 Open Liner Mold with FWD Seating
              26 Open Ring Deck Mold
              26 Console Mold
              26 Console Headliner Mold
              26 Open leaning Post Mold
              26 Bay leaning Post Mold
              26 “Key West” Hardtop Mold
              26 “Full” Hardtop Mold
              26 Key West “Stand On” Hardtop Mold
              26 Upper Helm Mold
              26 Open/Bay Hatch Molds
              26 Tub Molds
              Seachest Mold
              Total Boat Molds                    $         850,000.00

              Machinery and Equipment
              Hudson 10 Ton A‐Frame                             25,000.00
              Yale Forklift                                      7,500.00
              Forklift Boom                                      1,500.00
              Atlas Copco Compressor, Dryer,                    12,000.00
              Holding Tank
              MVP Wetout System                                 7,500.00
              MVP Wetout System                                 7,500.00
              MVP Gelcoat System                                7,500.00
              MVP Pail Rider                                    2,500.00
              (1) 2qt Pressure Pot                                150.00
              (1) Cup Gun                                         200.00
   Case 8:19-bk-03138-MGW          Doc 62   Filed 05/01/19   Page 10 of 57


(2) Airtech Vacuum Pumps                       6,000.00
(3) Small Vacuum Pumps                           350.00
Resin Holding Tank                               250.00
(25) Metal storage racks                       2,500.00
(6) Part Carts                                   250.00
(6) Ladders                                      100.00
(7) Utility Cabinets                             500.00
(2) large Metal Shop Consumable                1,000.00
Cabinets
Lamination table w/Glass Racks                   500.00
(2) Set GoJacks W/Rack                           500.00
(6) Shop Fans                                    250.00
(3) Yellow Fireproof Safety Cabinets           1,500.00
(5) Work Benches                                 500.00
(2) Bench Grinders                               150.00
(2) Bench Vises                                  500.00
(1) Band Saw                                     500.00
(1) Chop Saw                                     125.00
(2) Skill Saws                                   250.00
(1) Jig Saw                                       75.00
(2) Battery Chargers                             450.00
(1) Froth Pac Kit on Dollies                   1,000.00
(3) 2.5 Ton Shop Cranes                          500.00
(13) 100' Air Lines                              250.00
(1) Air Buffer                                   250.00
(3) heat Guns                                    150.00
(5) DA Air Sanders                               100.00
(4) 90 Degree 3" Grinders                        200.00
(2) 90 Degree 5" Grinders                        100.00
(3) Air Saws                                     200.00
(2) Electric Drills Rev                          100.00
(6) 12” Scissors                                 100.00
(1) Electric Scissor/Knife Sharpener             250.00
(1) 220V Heater                                  250.00
(1) Grease Gun                                    50.00
(1) Electric Grease Gun                          250.00
(3) Staple Guns                                   50.00
(2) Diamond Air Cutting Tools                    300.00
(4) Di Grinders                                  100.00
(4) Electric Buffers                           1,000.00
  Case 8:19-bk-03138-MGW          Doc 62   Filed 05/01/19   Page 11 of 57


(8) Extension Chords 50’                        125.00
(2) Shop Vacs                                   100.00
(6) Sets Sawhorses                              100.00
(1) Pressure Washer                             150.00
(2) 55 Gallon Drum Dollies                      100.00
(2) Handtrucks                                   50.00
Assorted Stock room bins/Racks                2,500.00
(1) Refrigerator                                250.00
20’ Box Trailer                               5,000.00
5000 Sq Ft Show Flooring                      5,000.00
(4) Hull Dollies                              1,000.00
(2) Bay Deck Dollies                            500.00
(2) Open Liner Dollies                          500.00
Office Computers/Equipment/TV’s               5,000.00
Total Machinery and Equipment               113,175.00

Work In Process
(5)26 Hulls                                  45,500.00
(2) 26 Open Liners                            8,000.00
(1) Bay Deck                                  8,500.00
(3) 26 Open Decks                             7,500.00
(1) 26 Console                                  500.00
(1) Console HeadLiner                           150.00
(1) Console Door                                300.00
(3) Key West Hardtops                         4,500.00
(1) Set Bay Hatches                           5,000.00
(10) 8.8” Speaker Rings                         150.00
(4) 10” Subwoofer Rings                         100.00
(1) Forward Seat                                450.00
(1) Upper Helm                                  250.00
(1) Seachest                                    100.00
Total Work in Process                                          81,000.00
                    Case 8:19-bk-03138-MGW                 Doc 62       Filed 05/01/19        Page 12 of 57

 In re   Barker Boatworks, LLC                                                              Case No.     8:19-bk-3138-MGW
                                                                 Debtor(s)



                                              SCHEDULE A/B - PROPERTY
                                                        #77 - Other Assets



Prior to the Petition Date, there were discussions between the Debtor’s representatives and representatives of Strike Force Seven, LLC
(“SFS”) regarding SFS purchasing certain assets to enable the Debtor to fund critical prepetition expenses. Ultimately, SFS funded a
total of $124,739.17. No documents were signed in connection with the transaction. With the exception of limited assets with a value
of less than $5,000.00, the assets remain in the Debtor’s possession at the leased facilities listed on Schedule G. The Debtor shall
have such rights as shall be determined by the Court.

Asset                                                Model/Description                    ID Number                     Qty
Hudson Welding 10 ton A-Frame Travel Lift                                                                                           1
MVP Resin Wet Out Systems                                                                                                           2
MVP Gel Coat System                                                                                                                 1
Forklift                                                                                                                            1
Van                                                  Ford E-250                           1FTNS24W94HA28641                         1
Atlas Copco Compressor and Kaeser Air Dryer          GX5PEPCSA/UL 8152101245                                                        1
                                                                                             CAI937941/1.8029.2/1915
Seastar System Optimus Steering                                                                                                    1
Air Tech Vacuum Pumps                                                                                                              2
Flooring, 5000 sq ft Used for Boat Shows                                                                                        5000
Garmin Head Unit                                     GHC 20                                                                        5
Stealth S-6 Surge B Sound Bar                        S-6 Surge B                                                                   2
Stealth S-10 Surge B Sound Bar                       S-10 Surge B                                                                  1
Garmin Autopilot Reactor 40                          Reactor 40                                                                    1
Console, Leaning Post and Small Parts Molds                 Located at Perry Composite Manufacturing, Perry, Florida               1

Office Furniture                                                                                                                    1
Box Trailer                                                                                                                         1
                             Case 8:19-bk-03138-MGW                             Doc 62          Filed 05/01/19             Page 13 of 57
 Fill in this information to identify your case:

 Debtor 1                Kevin Barker
                         First Name                         Middle Name                    Last Name

 Debtor 2
 (Spouse if, filing)     First Name                         Middle Name                    Last Name


 United States Bankruptcy Court for the:              MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number           8:19-bk-3138-MGW
 (if known)
                                                                                                                                         Check if this is an
                                                                                                                                            amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

       You are claiming state and federal nonbankruptcy exemptions.                  11 U.S.C. § 522(b)(3)

       You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the     Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from      Check only one box for each exemption.
                                                               Schedule A/B
      Brief description:
      Line from Schedule A/B:
                                                                                        
                                                                                         100% of fair market value, up to
                                                                                             any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
             No
       Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         No
         Yes




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                        page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                               Case 8:19-bk-03138-MGW                            Doc 62           Filed 05/01/19       Page 14 of 57
 Fill in this information to identify the case:

 Debtor name          Barker Boatworks, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number (if known)              8:19-bk-3138-MGW
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    SunTrust Bank                                 Describe debtor's property that is subject to a lien                  $24,742.44               $20,000.00
        Creditor's Name                               2014 Ford F-250 Truck
        P.O. Box 305053
        Nashville, TN 37230
        Creditor's mailing address                    Describe the lien
                                                      Security Interest
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        7147
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.2    SunTrust Bank                                 Describe debtor's property that is subject to a lien                  $13,740.00               $13,000.00
        Creditor's Name                               2014 Ford F-150 Truck
        P.O. Box 305053
        Nashville, TN 37230
        Creditor's mailing address                    Describe the lien

                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        5366
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                               Case 8:19-bk-03138-MGW                            Doc 62           Filed 05/01/19            Page 15 of 57
 Debtor       Barker Boatworks, LLC                                                                    Case number (if know)      8:19-bk-3138-MGW
              Name

         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.3    Synovus Bank                                  Describe debtor's property that is subject to a lien                     $750,000.00            Unknown
        Creditor's Name                               Disputed
        1148 Broadway
        Columbus, GA 31901
        Creditor's mailing address                    Describe the lien
                                                      Security Interest
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed


 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $788,482.44

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         Robert Messick, Esq.
         2033 Main St., #600                                                                                   Line   2.3
         Sarasota, FL 34237




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                                 Doc 62             Filed 05/01/19        Page 16 of 57
 Fill in this information to identify the case:

 Debtor name         Barker Boatworks, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number (if known)          8:19-bk-3138-MGW
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                    $140,500.00         $3,250.00
           Joseph and Scarlett Bertolami                             Check all that apply.
           80908 Overseas Highway                                     Contingent
           Islamorada, FL 33036                                       Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Deposit
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                     $25,000.00         $3,250.00
           Trey Brunson                                              Check all that apply.
           28 Hatton Lane                                             Contingent
           St. Simons Island, GA 31522                                Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Deposit
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   25467                               Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                                 Doc 62             Filed 05/01/19            Page 17 of 57
 Debtor       Barker Boatworks, LLC                                                                           Case number (if known)   8:19-bk-3138-MGW
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $25,000.00    $3,250.00
          Meghan Davis                                               Check all that apply.
          176 Coastal Hammock Court                                   Contingent
          Osprey, FL 34229                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $50,000.00    $3,250.00
          Mike Delagarza                                             Check all that apply.
          3204 Lena Rd                                                Contingent
          Bradenton, FL 34211                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $130,000.00    $3,250.00
          Phineas DeMink                                             Check all that apply.
          1570 Harbor Cay                                             Contingent
          Long Boat Key, FL 34343                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $242,000.00    $3,250.00
          Dano Doe                                                   Check all that apply.
          306 Turtle Hatch Rd                                         Contingent
          Naples, FL 34103                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                                 Doc 62             Filed 05/01/19            Page 18 of 57
 Debtor       Barker Boatworks, LLC                                                                           Case number (if known)   8:19-bk-3138-MGW
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $164,870.00    $3,250.00
          Nick Draganov                                              Check all that apply.
          331 Magellan Dr                                             Contingent
          Sarasota, FL 34243                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $15,000.00    $3,250.00
          Patrick Dunn                                               Check all that apply.
          42 Cottage Lawn Rd                                          Contingent
          St. Simons Island, GA 31522                                 Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $20,000.00    $3,250.00
          Peter Faccibene                                            Check all that apply.
          2028 Alameda Ave                                            Contingent
          Sarasota, FL 34234                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $125,000.00    $125,000.00
          Florida Department of Revenue                              Check all that apply.
          5050 W. Tennessee St.                                       Contingent
          Tallahassee, FL 32399                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Sales Tax
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                                 Doc 62             Filed 05/01/19            Page 19 of 57
 Debtor       Barker Boatworks, LLC                                                                           Case number (if known)   8:19-bk-3138-MGW
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $79,000.00    $3,250.00
          Tom Gore                                                   Check all that apply.
          48 East Periwinkle Lane                                     Contingent
          Newark, DE 19711                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $50,000.00    $3,250.00
          Ty Hall                                                    Check all that apply.
          1541 Bay Point Dr.                                          Contingent
          Sarasota, FL 34243                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $20,000.00    $3,250.00
          Burt Hammett                                               Check all that apply.
          16218 33rd Court East                                       Contingent
          Parrish, FL 34219                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $250,000.00    $3,250.00
          Wayne Hammond                                              Check all that apply.
          9090 East Adamo Drive                                       Contingent
          Tampa, FL 33619                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                                 Doc 62             Filed 05/01/19            Page 20 of 57
 Debtor       Barker Boatworks, LLC                                                                           Case number (if known)   8:19-bk-3138-MGW
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $175,000.00    $3,250.00
          Mark and Susan Harrell                                     Check all that apply.
          308 Tighe Ave                                               Contingent
          Seffner, FL 33584                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $25,000.00    $3,250.00
          Tom Hill                                                   Check all that apply.
          25 Emerald Beach Way                                        Contingent
          Santa Rosa Beach, FL 32459                                  Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $25,000.00    $3,250.00
          Randall Honaker                                            Check all that apply.
          1660 Summerhouse Lane, Unit 902                             Contingent
          Sarasota, FL 34242                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $65,000.00    $3,250.00
          Chad Justus                                                Check all that apply.
          29155 Perilli Place                                         Contingent
          Wesley Chapel, FL 33543                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                                 Doc 62             Filed 05/01/19            Page 21 of 57
 Debtor       Barker Boatworks, LLC                                                                           Case number (if known)   8:19-bk-3138-MGW
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $120,000.00    $3,250.00
          Charles and Sue Justus                                     Check all that apply.
          7439 Worthington Terrace                                    Contingent
          Port Charlotte, FL 33981                                    Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $90,000.00    $3,250.00
          Craig Kool                                                 Check all that apply.
          17049 Marina Cone Lane                                      Contingent
          Ft. Myers, FL 33908                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $25,000.00    $3,250.00
          Andrew Lacy                                                Check all that apply.
          933 Westminister Street NW                                  Contingent
          Washington, DC 20001                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $250,000.00    $3,250.00
          Sam Logan                                                  Check all that apply.
          4032 Red Rock Lane                                          Contingent
          Sarasota, FL 34231                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                                 Doc 62             Filed 05/01/19            Page 22 of 57
 Debtor       Barker Boatworks, LLC                                                                           Case number (if known)   8:19-bk-3138-MGW
              Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $10,000.00    $3,250.00
          Danny Mancini                                              Check all that apply.
          3100 SW 15th Street                                         Contingent
          Deerfield Beach, FL 33443                                   Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $195,000.00    $3,250.00
          Greg Martinovich                                           Check all that apply.
          445 Dockside Drive                                          Contingent
          Naples, FL 34110                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $20,000.00    $3,250.00
          Tony Mazzarona                                             Check all that apply.
          5760 SW 34th Street                                         Contingent
          Miami, FL 33155                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $25,000.00    $3,250.00
          William McClatchey                                         Check all that apply.
          282 West 6th Street                                         Contingent
          Sea Island, GA 31561                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                                 Doc 62             Filed 05/01/19            Page 23 of 57
 Debtor       Barker Boatworks, LLC                                                                           Case number (if known)   8:19-bk-3138-MGW
              Name

 2.27     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $25,000.00    $3,250.00
          Mark Mercado                                               Check all that apply.
          608 Concord Lane                                            Contingent
          Holmes Beach, FL 34217                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.28     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $20,000.00    $3,250.00
          Steve Miller                                               Check all that apply.
          7909 2nd Ave South                                          Contingent
          Saint Petersburg, FL 33707                                  Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.29     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $20,000.00    $3,250.00
          Raul Prieto                                                Check all that apply.
          13453 SW 66 Terrace                                         Contingent
          Miami, FL 33183                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.30     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $190,000.00    $3,250.00
          Michael Ramsey                                             Check all that apply.
          842 Limpet Dr                                               Contingent
          Sanibel Island, FL 33957                                    Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                                 Doc 62             Filed 05/01/19            Page 24 of 57
 Debtor       Barker Boatworks, LLC                                                                           Case number (if known)   8:19-bk-3138-MGW
              Name

 2.31     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $20,000.00    $3,250.00
          Rick Reddish                                               Check all that apply.
          306 Bond Street                                             Contingent
          Clewiston, FL 33440                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.32     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $20,000.00    $3,250.00
          Mike Savage                                                Check all that apply.
          14842 SW 17th Street                                        Contingent
          Davie, FL 33326                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.33     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $250,000.00    $3,250.00
          Gary Smith                                                 Check all that apply.
          911 Sara Dr.                                                Contingent
          Shalimar, FL 32579                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.34     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $25,000.00    $3,250.00
          Greg Smith                                                 Check all that apply.
          802 Beach Blvd                                              Contingent
          Laguna Vista, TX 78578                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 9 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                                 Doc 62             Filed 05/01/19            Page 25 of 57
 Debtor       Barker Boatworks, LLC                                                                           Case number (if known)   8:19-bk-3138-MGW
              Name

 2.35     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $25,000.00    $3,250.00
          Jim Smith                                                  Check all that apply.
          3601 North Nebraska Ave                                     Contingent
          Tampa, FL 33603                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.36     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $250,000.00    $3,250.00
          Ray Smith                                                  Check all that apply.
          139 Graham St SE                                            Contingent
          Port Charlotte, FL 33952                                    Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.37     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $20,000.00    $3,250.00
          Travis Smith                                               Check all that apply.
          102 Gardenia Court NW                                       Contingent
          Fort Walton Beach, FL 32548                                 Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.38     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $25,000.00    $3,250.00
          Bill Taylor                                                Check all that apply.
          2801 Sandia Dr                                              Contingent
          Raleigh, NC 27607                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Deposit
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 10 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                                 Doc 62             Filed 05/01/19                Page 26 of 57
 Debtor        Barker Boatworks, LLC                                                                          Case number (if known)          8:19-bk-3138-MGW
               Name

 2.39       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                  $25,000.00    $3,250.00
            Matt Williams                                            Check all that apply.
            825 South Willow Ave                                      Contingent
            Tampa, FL 33606                                           Unliquidated
                                                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:
                                                                     Deposit
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.40       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                  $54,000.00    $3,250.00
            Matt Wilt                                                Check all that apply.
            675 East Christina Blvd                                   Contingent
            Lakeland, FL 33813                                        Unliquidated
                                                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:
                                                                     Deposit
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes

 2.41       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                  $83,000.00    $3,250.00
            Kenneth Winterhalter                                     Check all that apply.
            1707 71st St. NW                                          Contingent
            Bradenton, FL 34209                                       Unliquidated
                                                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:
                                                                     Deposit
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (7)
                                                                      Yes


 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                Unknown
           2550 TR, LLC                                                             Contingent
           7978 Cooper Creek Blvd., #100                                            Unliquidated
           Bradenton, FL 34201                                                      Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $1,667.81
           Action Bolt                                                              Contingent
           PO Box 1449                                                              Unliquidated
           Lake Worth, FL 33460                                                     Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                       Page 11 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                               Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                           Doc 62            Filed 05/01/19                 Page 27 of 57
 Debtor       Barker Boatworks, LLC                                                                   Case number (if known)            8:19-bk-3138-MGW
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $272.61
          Aflac                                                               Contingent
          1932 Wynnton RD                                                     Unliquidated
          Columbus, GA 31999                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $73.18
          Afordable First Aid                                                 Contingent
          PO Box 14097                                                        Unliquidated
          Bradenton, FL 34280                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,781.40
          All Water Customs                                                   Contingent
          3390 19th Ave SW                                                    Unliquidated
          Naples, FL 34117                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $44,094.00
          Ameratrail Trailers                                                 Contingent
          4840 East Irlo Bronson Memorial Highway                             Unliquidated
          St. Cloud, FL 34771                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,972.21
          Attwood Corp/Mercury Marine                                         Contingent
          25349 Network Place                                                 Unliquidated
          Chicago, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $806.02
          Beacon National Supply                                              Contingent
          22083 US Highway 19N                                                Unliquidated
          Clearwater, FL 33765                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $210,000.00
          Dean Beazant                                                        Contingent
          c/o Jeremy S. Sloane, Esq.                                          Unliquidated
          100 S. Orange Ave., #1000                                           Disputed
          Orlando, FL 32801
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 12 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                           Doc 62            Filed 05/01/19                 Page 28 of 57
 Debtor       Barker Boatworks, LLC                                                                   Case number (if known)            8:19-bk-3138-MGW
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,520.91
          Benderson Development                                               Contingent
          570 Delaware Ave                                                    Unliquidated
          Buffalo, NY 14202                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,795.60
          Bonnier Corp                                                        Contingent
          460 N. Orlando Ave Ste 200                                          Unliquidated
          Winter Park, FL 32789                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $65,918.21
          Composites One                                                      Contingent
          Attn: Mary Bravo                                                    Unliquidated
          85 W. Algonquin Rd., #600                                           Disputed
          Arlington Heights, IL 60005-4421
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          DeLage Landen Financial Services, Inc.                              Contingent
          1111 Old Eagle School Rd.                                           Unliquidated
          Wayne, PA 19087                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,790.33
          Depco Pump                                                          Contingent
          PO Box 6820                                                         Unliquidated
          Clearwater, FL 33758                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,000.00
          Mitch Drost                                                         Contingent
          3215 Cyprien Lane                                                   Unliquidated
          Lake Charles, LA 70605                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $960.75
          Everlast Marine Products                                            Contingent
          7981 Mainline Parkway                                               Unliquidated
          Ft. Myers, FL 33912                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 13 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                           Doc 62            Filed 05/01/19                 Page 29 of 57
 Debtor       Barker Boatworks, LLC                                                                   Case number (if known)            8:19-bk-3138-MGW
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $150.00
          Family Hardware                                                     Contingent
          622 SE 47th Terrace                                                 Unliquidated
          Cape Coral, FL 33904                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,924.83
          First Insurance Funding                                             Contingent
          450 Stokie Blvd, Ste 1000                                           Unliquidated
          Northbrook, IL 60062                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,785.44
          First Insurance Guarantee                                           Contingent
          PO Box 371871                                                       Unliquidated
          Pittsburgh, PA 15250                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,259.00
          Fusion Powdercoating                                                Contingent
          1951 Whitfield Drive                                                Unliquidated
          Sarasota, FL 34243                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $23,777.56
          Internation Marine Underwriters                                     Contingent
          One State Street Plaza, Floor 31                                    Unliquidated
          New York, NY 10004                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,756.40
          KTM Marine Canvas                                                   Contingent
          2207 60th Drive East                                                Unliquidated
          Bradenton, FL 34203                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,000.00
          Chris Laface                                                        Contingent
          48 Adalia Ave.                                                      Unliquidated
          Tampa, FL 33606-3302                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 14 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                           Doc 62            Filed 05/01/19                 Page 30 of 57
 Debtor       Barker Boatworks, LLC                                                                   Case number (if known)            8:19-bk-3138-MGW
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,757.39
          Lenco Marine                                                        Contingent
          4700 SE Municipal Court                                             Unliquidated
          Stuart, FL 34997                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $155.00
          MacKinnon Equipment                                                 Contingent
          2230 North US Highway 301                                           Unliquidated
          Tampa, FL 33619                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,196.23
          MDI/Seastar                                                         Contingent
          1 Sierra Place                                                      Unliquidated
          Litchfield, IL 62056                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          Michael Peters Yacht Design, Inc.                                   Contingent
          47 S. Palm Ave.                                                     Unliquidated
          Sarasota, FL 34236                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,000.00
          Robert Mullahney                                                    Contingent
          721 Harbour Point Dr.                                               Unliquidated
          Palm Beach Gardens, FL 33410                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $687.78
          Old Dominion                                                        Contingent
          PO Box 19875                                                        Unliquidated
          Atlanta, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $66,334.85
          Perry Composites                                                    Contingent
          1290 Houck Rd                                                       Unliquidated
          Perry, FL 32348                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 15 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                           Doc 62            Filed 05/01/19                 Page 31 of 57
 Debtor       Barker Boatworks, LLC                                                                   Case number (if known)            8:19-bk-3138-MGW
              Name

 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,810.70
          Powermania                                                          Contingent
          39 East Airway Blvd                                                 Unliquidated
          Livemore, CA 94551                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           Unknown
          R.P.W. of Sarasota, Inc.                                            Contingent
          32 South Osprey Ave., #203                                          Unliquidated
          Sarasota, FL 34236                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $112.33
          Reliable Auto Paint                                                 Contingent
          4549 Samuel Street                                                  Unliquidated
          Sarasota, FL 34233                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $600.00
          Rosser Industries                                                   Contingent
          8802 9th Ave NW                                                     Unliquidated
          Bradenton, FL 34209                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,318.06
          RPW of Sarasota                                                     Contingent
          32 South Osprey Ave                                                 Unliquidated
          Sarasota, FL 34236                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,000.00
          Saint Stephens School                                               Contingent
          315 41st Street West                                                Unliquidated
          Bradenton, FL 34209                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $34,787.70
          Seaforce IX                                                         Contingent
          12277 North US Highway 41                                           Unliquidated
          Palmetto, FL 34221                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 16 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                           Doc 62            Filed 05/01/19                 Page 32 of 57
 Debtor       Barker Boatworks, LLC                                                                   Case number (if known)            8:19-bk-3138-MGW
              Name

 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,805.44
          Shadowcaster Marine                                                 Contingent
          2060 Calumet Street                                                 Unliquidated
          Clearwater, FL 33765                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,000.00
          James Sharrock                                                      Contingent
          c/o Ralph Marcadis, Esq.                                            Unliquidated
          5104 S. Westshore Blvd.                                             Disputed
          Tampa, FL 33611
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $240.00
          Stategy Marine                                                      Contingent
          5620 43rd Ave                                                       Unliquidated
          Bradenton, FL 34208                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                 $0.00
          Strike Force Seven, LLC                                             Contingent
          3703 S. Atlantic Ave., Apt. 1106                                    Unliquidated
          Daytona Beach, FL 32118                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    See attached
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $185.24
          Suburban Propane                                                    Contingent
          PO Box 260                                                          Unliquidated
          Whippway, NJ 07981                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $395.42
          T&C Metals                                                          Contingent
          One ABC Parkway Ste# 800                                            Unliquidated
          Beloit, WI 53511                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,003.34
          Trenam Law                                                          Contingent
          PO Box 1072                                                         Unliquidated
          Tampa, FL 33601                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 17 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                           Doc 62            Filed 05/01/19                 Page 33 of 57
 Debtor       Barker Boatworks, LLC                                                                   Case number (if known)            8:19-bk-3138-MGW
              Name

 3.45      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $10,066.00
           Vallen                                                             Contingent
           904 South 20th Street                                              Unliquidated
           Tampa, FL 33605                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $5,000.00
           Jesus Vidiera                                                      Contingent
           11455 SW 40th St., #210                                            Unliquidated
           Miami, FL 33166                                                    Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.47      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $40,000.00
           Tim Vining                                                         Contingent
           MVP Holdings                                                       Unliquidated
           4343 Anchor Plaza Parkway, #1                                      Disputed
           Tampa, FL 33634
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.48      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $12,061.14
           Wet Sounds                                                         Contingent
           10621 South Sam Houston Pkw West                                   Unliquidated
           Houston, TX 77071                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           Yellowfin Yachts, Inc.                                             Contingent
           c/o John R. Squitero, Esq.
           2699 S. Bayshore Dr., #700
                                                                              Unliquidated
           Miami, FL 33133                                                    Disputed
           Date(s) debt was incurred                                         Basis for the claim:
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.50      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $403.68
           Zypha Corp                                                         Contingent
           18501 Murdock Circle #308                                          Unliquidated
           Port Charlotte, FL 33948                                           Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       Benderson Development
           570 Delaware Ave.                                                                          Line     3.1
           Buffalo, NY 14202
                                                                                                            Not listed. Explain


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 18 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                           Doc 62        Filed 05/01/19                  Page 34 of 57
 Debtor       Barker Boatworks, LLC                                                              Case number (if known)            8:19-bk-3138-MGW
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any
 4.2       Goldman, Evans & Trammell, LLC
           10323 Cross Creek Blvd. "F"                                                           Line      3.14
           Tampa, FL 33647
                                                                                                       Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.          $                  3,413,370.00
 5b. Total claims from Part 2                                                                        5b.    +     $                    647,226.56

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.          $                    4,060,596.56




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 19 of 19
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                    Case 8:19-bk-03138-MGW                 Doc 62       Filed 05/01/19        Page 35 of 57

 In re   Barker Boatworks, LLC                                                              Case No.     8:19-bk-3138-MGW
                                                                 Debtor(s)



                     SCHEDULE E/F - CREDITORS WHO HAVE UNSECURED CLAIMS



Prior to the Petition Date, there were discussions between the Debtor’s representatives and representatives of Strike Force Seven, LLC
(“SFS”) regarding SFS purchasing certain assets to enable the Debtor to fund critical prepetition expenses. Ultimately, SFS funded a
total of $124,739.17. No documents were signed in connection with the transaction. With the exception of limited assets with a value
of less than $5,000.00, the assets remain in the Debtor’s possession at the leased facilities listed on Schedule G. The Debtor shall
have such rights as shall be determined by the Court.


Asset                                                Model/Description                ID Number                      Qty
Hudson Welding 10 ton A-Frame Travel Lift                                                                                       1
MVP Resin Wet Out Systems                                                                                                       2
MVP Gel Coat System                                                                                                             1
Forklift                                                                                                                        1
Van                                                  Ford E-250              1FTNS24W94HA28641                                  1
Atlas Copco Compressor and Kaeser Air Dryer          GX5PEPCSA/UL 8152101245                                                    1
                                                                                CAI937941/1.8029.2/1915
Seastar System Optimus Steering                                                                                                1
Air Tech Vacuum Pumps                                                                                                          2
Flooring, 5000 sq ft Used for Boat Shows                                                                                    5000
Garmin Head Unit                                     GHC 20                                                                    5
Stealth S-6 Surge B Sound Bar                        S-6 Surge B                                                               2
Stealth S-10 Surge B Sound Bar                       S-10 Surge B                                                              1
Garmin Autopilot Reactor 40                          Reactor 40                                                                1
Console, Leaning Post and Small Parts Molds              Located at Perry Composite Manufacturing, Perry, Florida              1

Office Furniture                                                                                                                1
Box Trailer                                                                                                                     1
                             Case 8:19-bk-03138-MGW                       Doc 62         Filed 05/01/19         Page 36 of 57
 Fill in this information to identify the case:

 Debtor name         Barker Boatworks, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number (if known)         8:19-bk-3138-MGW
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.         State what the contract or                  Lease of office and
              lease is for and the nature of              showroom located at
              the debtor's interest                       7910 25th Court E.,
                                                          #115, Sarasota, Florida
                  State the term remaining
                                                                                        2550 TR, LLC
              List the contract number of any                                           7978 Cooper Creek Blvd., #100
                    government contract                                                 Bradenton, FL 34201


 2.2.         State what the contract or                  Contract for purchase
              lease is for and the nature of              of boat
              the debtor's interest

                  State the term remaining
                                                                                        Joseph and Scarlett Bertolami
              List the contract number of any                                           80908 Overseas Highway
                    government contract                                                 Islamorada, FL 33036


 2.3.         State what the contract or                  Contract for purchase
              lease is for and the nature of              of boat
              the debtor's interest

                  State the term remaining
                                                                                        Trey Brunson
              List the contract number of any                                           28 Hatton Lane
                    government contract                                                 St. Simons Island, GA 31522


 2.4.         State what the contract or                  Contract for purchase
              lease is for and the nature of              of boat
              the debtor's interest

                  State the term remaining
                                                                                        Meghan Davis
              List the contract number of any                                           176 Coastal Hammock Court
                    government contract                                                 Osprey, FL 34229




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                              Doc 62    Filed 05/01/19         Page 37 of 57
 Debtor 1 Barker Boatworks, LLC                                                                  Case number (if known)   8:19-bk-3138-MGW
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.5.        State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Mike Delagarza
             List the contract number of any                                              3204 Lena Rd
                   government contract                                                    Bradenton, FL 34211


 2.6.        State what the contract or                   Lease of forklift
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                          DeLage Landen Financial Services, Inc.
             List the contract number of any                                              1111 Old Eagle School Rd.
                   government contract                                                    Wayne, PA 19087


 2.7.        State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Phineas DeMink
             List the contract number of any                                              1570 Harbor Cay
                   government contract                                                    Long Boat Key, FL 34343


 2.8.        State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Dano Doe
             List the contract number of any                                              306 Turtle Hatch Rd
                   government contract                                                    Naples, FL 34103


 2.9.        State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Nick Draganov
             List the contract number of any                                              331 Magellan Dr
                   government contract                                                    Sarasota, FL 34243


 2.10.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining                                                Patrick Dunn
                                                                                          42 Cottage Lawn Rd
             List the contract number of any                                              St. Simons Island, GA 31522
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                         Page 2 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                              Doc 62    Filed 05/01/19         Page 38 of 57
 Debtor 1 Barker Boatworks, LLC                                                                  Case number (if known)   8:19-bk-3138-MGW
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.11.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Peter Faccibene
             List the contract number of any                                              2028 Alameda Ave
                   government contract                                                    Sarasota, FL 34234


 2.12.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Tom Gore
             List the contract number of any                                              48 Ease Periwinkle Lane
                   government contract                                                    Newark, DE 19711


 2.13.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Ty Hall
             List the contract number of any                                              1541 Bay Point Dr.
                   government contract                                                    Sarasota, FL 34243


 2.14.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Burt Hammett
             List the contract number of any                                              16218 33rd Court East
                   government contract                                                    Parrish, FL 34219


 2.15.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Wayne Hammond
             List the contract number of any                                              9090 East Adamo Drive
                   government contract                                                    Tampa, FL 33619


 2.16.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat                         Mark and Susan Harrell
             the debtor's interest                                                        308 Tighe Ave
                                                                                          Seffner, FL 33584
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                         Page 3 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                              Doc 62    Filed 05/01/19         Page 39 of 57
 Debtor 1 Barker Boatworks, LLC                                                                  Case number (if known)   8:19-bk-3138-MGW
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Tom Hill
             List the contract number of any                                              25 Emerald Beach Way
                   government contract                                                    Santa Rosa Beach, FL 32459


 2.18.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Randall Honaker
             List the contract number of any                                              1660 Summerhouse Lane, Unit 902
                   government contract                                                    Sarasota, FL 34242


 2.19.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Chad Justus
             List the contract number of any                                              29155 Perilli Place
                   government contract                                                    Wesley Chapel, FL 33543


 2.20.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Charles and Sue Justus
             List the contract number of any                                              7439 Worthington Terrace
                   government contract                                                    Port Charlotte, FL 33981


 2.21.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Craig Kool
             List the contract number of any                                              17049 Marina Cone Lane
                   government contract                                                    Ft. Myers, FL 33908




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                         Page 4 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                              Doc 62    Filed 05/01/19         Page 40 of 57
 Debtor 1 Barker Boatworks, LLC                                                                  Case number (if known)   8:19-bk-3138-MGW
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.22.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Andrew Lacy
             List the contract number of any                                              933 Westminister Street NW
                   government contract                                                    Washington, DC 20001


 2.23.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Sam Logan
             List the contract number of any                                              4032 Red Rock Lane
                   government contract                                                    Sarasota, FL 34231


 2.24.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Danny Mancini
             List the contract number of any                                              3100 SW 15th Street
                   government contract                                                    Deerfield Beach, FL 33443


 2.25.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Greg Martinovich
             List the contract number of any                                              445 Dockside Drive
                   government contract                                                    Naples, FL 34110


 2.26.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Tony Mazzarona
             List the contract number of any                                              5760 SW 34th Street
                   government contract                                                    Miami, FL 33155


 2.27.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining                                                William McClatchey
                                                                                          282 West 6th Street
             List the contract number of any                                              Sea Island, GA 31561
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                         Page 5 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                              Doc 62    Filed 05/01/19          Page 41 of 57
 Debtor 1 Barker Boatworks, LLC                                                                   Case number (if known)   8:19-bk-3138-MGW
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.28.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Mark Mercado
             List the contract number of any                                              608 Concord Lane
                   government contract                                                    Holmes Beach, FL 34217


 2.29.       State what the contract or                   Design Contracts
             lease is for and the nature of               (MPYD 40 Design and
             the debtor's interest                        MPYD 26 Design)

                  State the term remaining
                                                                                          Michael Peters Yacht Design, Inc.
             List the contract number of any                                              47 S. Palm Ave.
                   government contract                                                    Sarasota, FL 34236


 2.30.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Steve Miller
             List the contract number of any                                              7909 2nd Ave South
                   government contract                                                    Saint Petersburg, FL 33707


 2.31.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Raul Prieto
             List the contract number of any                                              18424 SW 88th Court
                   government contract                                                    Cutler Bay, FL 33157


 2.32.       State what the contract or                   Lease of
             lease is for and the nature of               manufacturing/assembl
             the debtor's interest                        y and rigging facility
                                                          located at 2188 51st St.,
                                                          Sarasota, Florida
                  State the term remaining
                                                                                          R.P.W. of Sarasota, Inc.
             List the contract number of any                                              32 South Osprey Ave., #102
                   government contract                                                    Sarasota, FL 34236




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                          Page 6 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                              Doc 62    Filed 05/01/19          Page 42 of 57
 Debtor 1 Barker Boatworks, LLC                                                                   Case number (if known)   8:19-bk-3138-MGW
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.33.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Michael Ramsey
             List the contract number of any                                              842 Limpet Dr
                   government contract                                                    Sanibel Island, FL 33957


 2.34.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Rick Reddish
             List the contract number of any                                              306 Bond Street
                   government contract                                                    Clewiston, FL 33440


 2.35.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Mike Savage
             List the contract number of any                                              14842 SW 17th Street
                   government contract                                                    Davie, FL 33326


 2.36.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Gary Smith
             List the contract number of any                                              224 Girard Ave
                   government contract                                                    Fort Walton Beach, FL 32548


 2.37.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Greg Smith
             List the contract number of any                                              802 Beach Blvd
                   government contract                                                    Laguna Vista, TX 78578


 2.38.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining                                                Jim Smith
                                                                                          3601 North Nebraska Ave
             List the contract number of any                                              Tampa, FL 33603
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                          Page 7 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                              Doc 62    Filed 05/01/19          Page 43 of 57
 Debtor 1 Barker Boatworks, LLC                                                                   Case number (if known)   8:19-bk-3138-MGW
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                    government contract


 2.39.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Ray Smith
             List the contract number of any                                              139 Graham St SE
                   government contract                                                    Port Charlotte, FL 33952


 2.40.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Travis Smith
             List the contract number of any                                              102 Gardenia Court NW
                   government contract                                                    Fort Walton Beach, FL 32548


 2.41.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Bill Taylor
             List the contract number of any                                              2801 Sandia Dr
                   government contract                                                    Raleigh, NC 27607


 2.42.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Matt Williams
             List the contract number of any                                              825 South Willow Ave
                   government contract                                                    Tampa, FL 33606


 2.43.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat
             the debtor's interest

                  State the term remaining
                                                                                          Matt Wilt
             List the contract number of any                                              675 East Christina Blvd
                   government contract                                                    Lakeland, FL 33813


 2.44.       State what the contract or                   Contract for purchase
             lease is for and the nature of               of boat                         Kenneth Winterhalter
             the debtor's interest                                                        1707 71st St. NW
                                                                                          Bradenton, FL 34209
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                          Page 8 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                              Doc 62   Filed 05/01/19          Page 44 of 57
 Debtor 1 Barker Boatworks, LLC                                                                  Case number (if known)   8:19-bk-3138-MGW
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

                  State the term remaining

             List the contract number of any
                   government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                         Page 9 of 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                    Doc 62      Filed 05/01/19           Page 45 of 57
 Fill in this information to identify the case:

 Debtor name         Barker Boatworks, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number (if known)         8:19-bk-3138-MGW
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                           Check all schedules
                                                                                                                                that apply:

    2.1      Kevin Barker                                                                       Synovus Bank                    D       2.3
                                                                                                                                 E/F
                                                                                                                                G



    2.2      Kevin Barker,                     and Marianne Barker                               2550 TR, LLC                   D
             Franklin P.                                                                                                         E/F        3.1
             Hodge, III
                                                                                                                                G




Official Form 206H                                                        Schedule H: Your Codebtors                                         Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
Case 8:19-bk-03138-MGW   Doc 62   Filed 05/01/19   Page 46 of 57




 5-1-2019
                             Case 8:19-bk-03138-MGW                            Doc 62         Filed 05/01/19             Page 47 of 57



 Fill in this information to identify the case:

 Debtor name         Barker Boatworks, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF FLORIDA, TAMPA DIVISION

 Case number (if known)         8:19-bk-3138-MGW
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                                $160,000.00
       From 1/01/2019 to Filing Date                                                                        Gross
                                                                                                Other      Revenues/Sales


       For prior year:                                                                          Operating a business                              $2,621,545.38
       From 1/01/2018 to 12/31/2018                                                                         Gross
                                                                                                Other      Revenues/Sales


       For year before that:                                                                    Operating a business                              $3,269,688.48
       From 1/01/2017 to 12/31/2017                                                                         Gross
                                                                                                Other      Revenues/Sales

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                            Doc 62         Filed 05/01/19             Page 48 of 57
 Debtor       Barker Boatworks, LLC                                                                     Case number (if known) 8:19-bk-3138-MGW



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               Response to be supplemented                                                                                        Secured debt
                                                                                                                                  Unsecured loan repayments
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Kevin Barker                                                Various                         $120,000.00           Guaranteed compensation

               Manager and Member

       4.2.    Sarah Barker                                                Various                          $26,000.00           Compensation

               Wife of Manager and Member

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                   Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    Yellowfin Yachts, Inc. v                                                    U.S. District Court, Middle                 Pending
               Barker Boatworks, LLC, et al.                                               District                                    On appeal
               Case No. 8:15-cv-990-SDM                                                    of Florida, Tampa Division                    Concluded




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                             Doc 62          Filed 05/01/19           Page 49 of 57
 Debtor       Barker Boatworks, LLC                                                                        Case number (if known) 8:19-bk-3138-MGW



               Case title                                       Nature of case               Court or agency's name and                Status of case
               Case number                                                                   address
       7.2.    Dean Beazant v Barker                                                         Circuit Court for Orange                     Pending
               Boatworks, LLC, et al                                                         County, FL                                 On appeal
               Case No. 18-CA-10495
                                                                                                                                        Concluded

       7.3.    Raymond J. Smith v Barker                                                     Circuit Court for Manatee                    Pending
               Boatworks, LLC                                                                County, FL                                 On appeal
               Case No. 2019-CA-113
                                                                                                                                        Concluded

       7.4.    James Sharrock v Barker                                                       County Court for Sarasota                    Pending
               Boatworks, LLC                                                                County, FL                                 On appeal
               Case No. 2018-CC-6007
                                                                                                                                        Concluded

       7.5.    Barker Boatworks, LLC, et al.                                                 Circuit Court for Manatee                    Pending
               v YellowFin Yachts, Inc., et al.                                              County, FL                                 On appeal
               Case No. 2016-CA-355
                                                                                                                                        Concluded

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                                Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss               Value of property
       how the loss occurred                                                                                                                                      lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates                    Total amount or
                the transfer?                                                                                                                                    value
                Address


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                             Doc 62        Filed 05/01/19             Page 50 of 57
 Debtor        Barker Boatworks, LLC                                                                     Case number (if known) 8:19-bk-3138-MGW



                Who was paid or who received                         If not money, describe any property transferred           Dates            Total amount or
                the transfer?                                                                                                                            value
                Address
       11.1.                                                                                                                   February 1,
                                                                                                                               2019 -
                                                                                                                               $7,500
                                                                                                                               March 14,
                                                                                                                               2019 -
                Stichter, Riedel, Blain &                                                                                      $47,717.00
                Postler, P.A.                                                                                                  March 28,
                110 E. Madison St., Suite 200                                                                                  2019 -
                Tampa, FL 33602                                      Attorneys' Fees                                           $18,000.00           $73,217.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers           Total amount or
                                                                                                                      were made                          value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                           Description of property transferred or                   Date transfer          Total amount or
               Address                                          payments received or debts paid in exchange              was made                        value
       13.1 Strike Force Seven, LLC
       .                                                        See attachment

               Relationship to debtor




 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                            Doc 62         Filed 05/01/19             Page 51 of 57
 Debtor        Barker Boatworks, LLC                                                                    Case number (if known) 8:19-bk-3138-MGW



           No. Go to Part 9.
       Yes. Fill in the information below.

                 Facility name and address                      Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                 Financial Institution name and                 Last 4 digits of          Type of account or          Date account was              Last balance
                 Address                                        account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     Hancock Bank                                   XXXX-9064                  Checking                  Closed March 20,                   $117.16
                                                                                           Savings                   2018
                                                                                           Money Market
                                                                                           Brokerage
                                                                                           Other

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


 Part 11:      Property the Debtor Holds or Controls That the Debtor Does Not Own

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                            Doc 62         Filed 05/01/19              Page 52 of 57
 Debtor      Barker Boatworks, LLC                                                                      Case number (if known) 8:19-bk-3138-MGW




21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None
       Owner's name and address                                      Location of the property             Describe the property                                      Value
       Various                                                       Debtor's leased property             Five non-debtor boats used                            Unknown
                                                                                                          for demonstrative purposes,
                                                                                                          warranty work, repairs,
                                                                                                          upgrades, etc.


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                            Doc 62         Filed 05/01/19             Page 53 of 57
 Debtor      Barker Boatworks, LLC                                                                      Case number (if known) 8:19-bk-3138-MGW



           None
       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26a.1.       Berney Gitlin & Abitante, PL                                                                                        2014 to Present
                    12401 Orange Dr., #100C
                    Fort Lauderdale, FL 33330-4304

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None
       Name and address                                                                                                                 Date of service
                                                                                                                                        From-To
       26b.1.       Berney Gitlin & Abitante, PL                                                                                        2014 to Present
                    12401 Orange Dr., #100C
                    Fort Lauderdale, FL 33330-4304

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Berney Gitlin & Abitante, PL
                    12401 Orange Dr., #100C
                    Fort Lauderdale, FL 33330-4304

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.  Solace Boats


       26d.2.       Rene Garcia


       26d.3.       John Gudelsky


       26d.4.       Fountain Powerboats


       26d.5.       Nortech Boats


       26d.6.       Bluewave Boats



27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                            Doc 62         Filed 05/01/19             Page 54 of 57
 Debtor      Barker Boatworks, LLC                                                                      Case number (if known) 8:19-bk-3138-MGW



               Name of the person who supervised the taking of the                          Date of inventory        The dollar amount and basis (cost, market,
               inventory                                                                                             or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Kevin Barker                                   8344 9th Ave. Terrace NW                            Member and Manager                    54 Common
                                                      Bradenton, FL 34209                                                                       Units

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Perry Hodge                                    15 Rock Hill Rd.                                    Member                                6 Common
                                                      Mahopac, NY 10541                                                                         Units

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Barker Boatworks Invester                      c/o Kenneth Winterhalter, Manager                   Member                                60 Series A
       Group, LLC                                     435 12th St. W.                                                                           Preferred
                                                      Bradenton, FL 34205                                                                       Units
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Kenneth Winterhalter                           435 12th St. W.                                     Manager and Chairman of the
                                                      Bradenton, FL 34205                                 Board



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates              Reason for
                                                                property                                                                    providing the value
       30.1 Kevin Barker
       .    8344 9th Ave. Terrace NW
               Bradenton, FL 34209                              $120,000.00 guaranteed                                   Various            Compensation

               Relationship to debtor
               Manager and Member


       30.2 Sarah Barker                                                                                                                    Annual
       .                                                        $26,000.00                                               Various            Compensation

               Relationship to debtor
               Wife of Manager and Member


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
                             Case 8:19-bk-03138-MGW                            Doc 62         Filed 05/01/19             Page 55 of 57
 Debtor      Barker Boatworks, LLC                                                                      Case number (if known) 8:19-bk-3138-MGW



    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
                    Case 8:19-bk-03138-MGW                 Doc 62       Filed 05/01/19        Page 56 of 57

 In re   Barker Boatworks, LLC                                                              Case No.     8:19-bk-3138-MGW
                                                                 Debtor(s)



                                       STATEMENT OF FINANCIAL AFFAIRS
                                                                #13



Prior to the Petition Date, there were discussions between the Debtor’s representatives and representatives of Strike Force Seven, LLC
(“SFS”) regarding SFS purchasing certain assets to enable the Debtor to fund critical prepetition expenses. Ultimately, SFS funded a
total of $124,739.17. No documents were signed in connection with the transaction. With the exception of limited assets with a value
of less than $5,000.00, the assets remain in the Debtor’s possession at the leased facilities listed on Schedule G. The Debtor shall
have such rights as shall be determined by the Court.

Asset                                                Model/Description                ID Number                         Qty
Hudson Welding 10 ton A-Frame Travel Lift                                                                                        1
MVP Resin Wet Out Systems                                                                                                        2
MVP Gel Coat System                                                                                                              1
Forklift                                                                                                                         1
Van                                                  Ford E-250              1FTNS24W94HA28641                                   1
Atlas Copco Compressor and Kaeser Air Dryer          GX5PEPCSA/UL 8152101245                                                     1
                                                                                  CAI937941/1.8029.2/1915
Seastar System Optimus Steering                                                                                                  1
Air Tech Vacuum Pumps                                                                                                            2
Flooring, 5000 sq ft Used for Boat Shows                                                                                      5000
Garmin Head Unit                                     GHC 20                                                                      5
Stealth S-6 Surge B Sound Bar                        S-6 Surge B                                                                 2
Stealth S-10 Surge B Sound Bar                       S-10 Surge B                                                                1
Garmin Autopilot Reactor 40                          Reactor 40                                                                  1
Console, Leaning Post and Small Parts Molds                 Located at Perry Composite Manufacturing, Perry, Florida             1

Office Furniture                                                                                                                 1
Box Trailer                                                                                                                      1
Case 8:19-bk-03138-MGW   Doc 62   Filed 05/01/19   Page 57 of 57




5-1-2019
